LECHE, J.
This is an appeal by the state from a judgment quashing an information. Defendant moves to dismiss on the ground that the appeal was, on the suggestion of appellant’s counsel, improperly returned. Appellee in oral argument abandoned his motion to dismiss. This case involves the same issue as that pre-
sented in the case of the State v. Israel Oliva (No. 23314) 80 South. 195,1 this day decided, and for the reasons therein stated the judgment herein appealed from is affirmed.

Ante, p. 51.